ASPIRATION ACHIEVEMENT INCENTIVE AWARD AGREEMENT FOR EXECUTIVE OFFICERS

        THIS AGREEMENT, made as of the 23rd day of September, 1997 (the “Grant
Date”), between National Service Industries, Inc., a Delaware corporation
(“NSI”) and NSI SERVICES, L.P. (GA), a Subsidiary of NSI (together, the
“Company”), and Grantee (the “Grantee”).

        WHEREAS, NSI has adopted the National Service Industries, Inc. Long-Term
Achievement Incentive Plan (the “Plan”) in order to provide additional
incentives to certain officers and key employees of NSI and its Subsidiaries;
and

        WHEREAS, the Committee responsible for administration of the Plan has
determined to grant to the Grantee an Aspiration Achievement Incentive Award as
provided herein.

        NOW, THEREFORE, the parties hereto agree as follows:
        1. Grant of Aspiration Award.

        1.1 The Company hereby grants to the Grantee an Aspiration Achievement
Incentive
Award (the “Award”), which has a value determined as provided in Section 2 below
based upon the performance of the Operations during the Performance Cycle from
September 1, 1997 to August 31, 2000. As provided in the Plan, Grantee’s right
to payment of this Award is dependent upon Grantee’s continued employment in
Grantee’s current position with the Company, or in a position with
responsibilities of substantially similar value to the Company during the
Performance Cycle. Under certain circumstances as described below, Grantee may
be entitled to receive payment for some portion of the Award if Grantee’s
employment terminates prior to the end of the Performance Cycle.

        1.2 The Grantee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof. This Agreement shall
be construed in accordance with, and subject to, the provisions of the Plan (the
provisions of which are hereby incorporated by reference) and, except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.

        2. Performance Measure and Performance Levels.

        The Committee has established the performance measure (the “Performance
Measure”), and award and performance levels set forth in Appendix A attached
hereto. The chart in Appendix A specifies a Commitment performance level, at
which the Commitment Level Award will be paid, an Aspiration performance level,
at or above which an Aspiration Level Award will be paid, and a threshold
performance level, at which a minimum incentive award will be paid and below
which no award will be paid. For each level of performance at or above the
threshold performance level through the Aspiration performance level, Grantee
will receive an award determined in accordance with the chart and formulae set
forth in Appendix A. The terms used in determining the Performance Measure are
defined in Appendix B.

102
        3. Determination of Aspiration Award.

        3.1 Determination Notice. Subject to Section 3.2, as soon as practical
following the last day of the Performance Cycle, the Committee will determine,
in accordance with Section 7(c) of the Plan, the performance level of NSI with
respect to the Performance Measure for the Performance Cycle. The Committee may
in determining the performance level with respect to the Performance Measure
adjust NSI’s financial results for the Performance Cycle to exclude the effect
of unusual charges or income items which are distortive of financial results for
the Performance Cycle; provided, that, in determining financial results, items
whose exclusion from consideration will increase the performance level of NSI
shall only have their effects excluded if they constitute “extraordinary items”
under generally accepted accounting principles and all such items shall be
excluded. The Committee shall also adjust the performance calculations to
exclude the unanticipated effect on financial results of changes in the Code, or
other tax laws, and the regulations thereunder. The Committee shall also exclude
from consideration the effect on financial performance of each of the following
events or items where the result of excluding the particular event or item is to
increase the performance level of NSI: (i) an acquisition or a divestiture
involving more than $10 million in net worth or $25 million in business
revenues; (ii) an equity restructuring involving more than $1 million; (iii)
asset impairment charges involving more than $1 million and restructuring costs
involving more than $1 million associated with facility closings or reduction in
employment levels; (iv) changes in accounting treatment or rules involving more
than $1 million. The Committee may decrease the amount of the Award otherwise
payable to Grantee if, in the Committee’s view, such adjustment is necessary or
desirable, regardless of the extent to which the Performance Measure has been
achieved. The Committee may establish such guidelines and procedures for
reducing the amount of an Award as it deems appropriate.

        The Company will notify the Grantee (or the executors or administrators
of the Grantee’s estate, if applicable) of the Committee’s determination (the
“Determination Notice”). The Determination Notice shall specify the performance
level of the Operations with respect to the Performance Measure for the
Performance Cycle and the amount of Award (if any) Grantee will be entitled to
receive. Unless the Committee determines otherwise at the time the Award is paid
and except as otherwise provided in the event of a Change in Control, the amount
Grantee is entitled to receive will be paid one-half in cash and one-half in
Shares. The Shares will be valued at their Fair Market Value as of the last day
of the Performance Cycle. Except in the case of a Change in Control, the
Committee may, in its discretion, attach restrictions, terms and conditions to
the Shares issued as part of the Award.

        3.2 Significant Corporate Events. If, during a Performance Cycle, NSI
consummates an acquisition or disposition that (i) involves assets whose value
equals or exceeds 20% of the total value of NSI’s assets, (ii) represents a part
of the business whose revenues equal or exceed 20% of the total of NSI’s
revenues, or (iii) causes a material restructuring of NSI, the following rules
shall apply:
103

        (a) If the transaction is consummated during the first year of the
Performance Cycle, the Performance Cycle and the Grantee’s outstanding Award
will be terminated with no payout and a new Performance Cycle containing a new
Award will be started.

        (b) If the transaction is consummated after the first year of the
Performance Cycle, the Performance Cycle will end and the outstanding Award will
be determined and paid at NSI’s actual performance level to such date, taking
into account the adjustments provided for in Section 3.1 above and using
prorated performance levels of the Performance Measure to reflect the portion of
the Performance Cycle that had elapsed as of the date of consummation of the
acquisition or disposition. Payment of the Award will be made as soon as
practical after it is determined. A new Performance Cycle will be started to
cover the period remaining in the initial Performance Cycle or, if that result
is not practical, the Committee will make an appropriate adjustment to reflect
the premature termination of the initial Performance Cycle.

        If, during a Performance Cycle, NSI consummates an acquisition or
disposition that is not covered by the special provisions of this Section 3.2,
the financial effects of such acquisition or disposition shall be handled as
provided in Section 3.1.

        Any actions under this Section 3.2 shall be taken in accordance with the
requirements of Code Section 162(m) and the regulations thereunder.

        4. Termination of Employment.

        4.1 In General. Except as provided in Sections 4.2, 4.3 and 4.4 below,
in the event that a Grantee’s employment terminates during a Performance Cycle,
all unearned Aspiration Awards shall be immediately forfeited by the Grantee.

        4.2 Termination of Employment Due to Death, Disability, or Retirement.
In the event the employment of a Grantee is terminated by reason of death or
Disability during a Performance Cycle, the Grantee shall be entitled to a
prorated payout with respect to the unearned Award. The prorated payout shall be
determined by the Committee based upon the length of time that the Grantee was
actively employed during the Performance Cycle relative to the full length of
the Performance Cycle; provided, that payment shall only be made to the extent
at the end of the Performance Cycle the Award would have been earned based upon
the performance level achieved for the Performance Cycle (taking into account
the adjustment provisions and other rules in Section 3 above); and provided,
further, that the performance level used to determine the prorated award cannot
exceed 200% of the Commitment performance level.

        In the event of Grantee's Retirement (on or after age 65), the full
Award shall continue to be eligible for payout at the end of the Performance
Cycle, just as if Grantee had remained employed for the remainder of the
Performance Cycle (including if the Grantee dies after Retirement but before the
end of the Performance Cycle). At the end of the Performance Cycle, the
Committee shall make its determination in the same manner as provided in Section
3.
104

        Payment of earned Awards to Grantee in the event of termination due to
death, Disability, or Retirement shall be made at the same time payments would
be made to Grantee if Grantee did not terminate employment during the
Performance Cycle.

        4.3 Change In Control. Notwithstanding anything in this Agreement to the
contrary, if a Change in Control occurs during the Performance Cycle, then the
Grantee’s Award shall be determined for the Performance Cycle then in progress
as though the Performance Cycle had ended as of the date of the Change in
Control and the outstanding Award will be paid at the Commitment Level Award or
the actual performance level to such date (using, for such purpose, prorated
performance levels of the Performance Measure to reflect the portion of the
Performance Cycle that has elapsed as of the date of the Change in Control),
whichever provides the greater payment. The Award determined in accordance with
the preceding sentence shall be fully vested and payable immediately to the
Grantee. The Committee shall determine the amount of the Award under this
Section 4.3, subject to the terms of this section, and no downward adjustment of
the Award which would result in reduction of the Award by more than 50% shall be
permitted. The Award will be paid in full in cash, unless the Grantee elects to
receive one-half of the Award in Shares. For purposes of determining the number
of Shares to be paid to a Grantee under this Section 4.3, the Fair Market Value
of a Share shall be determined by taking the average closing price per share for
the last twenty (20) trading days prior to the commencement of the offer,
transaction or other event which resulted in a Change in Control.

        4.4 Termination Without Cause. In the event Grantee's employment is
terminated by the Company without Cause more than one (1) year after the
commencement of the Performance Cycle and prior to the end of the Performance
Cycle, the Grantee shall be entitled to a prorated payout of the Award based
upon the length of time that the Grantee was actively employed during the
Performance Cycle relative to the full length of the Performance Cycle;
provided, that payment shall be made only to the extent at the end of the
Performance Cycle the Award would have been earned based upon the performance
level achieved during the Performance Cycle (taking into account the adjustment
provisions and other rules in Section 3 above); and provided, further, that the
performance level used to determine the prorated award cannot exceed 200% of the
Commitment performance level. Payment shall be made to Grantee at the same time
as if Grantee had not terminated employment during the Performance Cycle

        5. No Right to Continued Employment.

        Nothing in this Agreement or the Plan shall be interpreted to confer
upon the Grantee any rights with respect to continuance of employment by the
Company, nor shall this Agreement or the Plan interfere in any way with the
right of the Company to terminate the Grantee’s employment at any time.

        6. Nonassignment.

        The Grantee shall not have the right to assign, alienate, pledge,
transfer or encumber any amounts due Grantee hereunder, and any attempt to
assign, alienate, pledge, transfer, or encumber Grantee’s rights or benefits
shall be null and void and not recognized by the Plan or the Company.

105

        7. Modification of Agreement.

        This Agreement may be modified, amended, suspended or terminated, and
any terms or conditions may be waived, but only by a written instrument executed
by the parties hereto.

        8. Severability; Governing Law

        Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

        The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of laws principles thereof.

        9. Successors in Interest.

        This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. All obligations imposed upon the Grantee and all
rights granted to the Company under this Agreement shall be binding upon the
Grantee’s heirs, executors, and administrators.

        10. Resolution of Disputes.

        Any dispute or disagreement which may arise under, or as a result of, or
in any way relate to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Grantee and the Company for all
purposes.

        11. Withholding of Taxes.

        The Company shall have the right to deduct from any amount payable under
this Agreement, an amount equal to the federal, state and local income taxes and
other amounts as may be required by law to be withheld (the “Withholding Taxes”)
with respect to any such amount. In satisfaction of all or part of the
Withholding Taxes, the Grantee may make a written election (the “Tax Election”),
which may be accepted or rejected in the discretion of the Company, to have
withheld a portion of the Shares issuable to him or her pursuant to an Award,
having an aggregate Fair Market Value equal to the Withholding Taxes.
106

        12. Shareholder Approval.

        The effectiveness of this Agreement and of the grant of the Award
pursuant hereto is subject to the approval of the Plan by the stockholders of
NSI in accordance with the terms of the Plan.


NATIONAL SERVICE INDUSTRIES, INC.



By:
-----------------------------------------------------------------
JAMES S. BALLOUN
Chairman, President and Chief Executive Officer



NSI SERVICES, L.P. (GA), Subsidiary



By:
-----------------------------------------------------------------
JAMES S. BALLOUN
Chairman, President and Chief Executive Officer


----------------------------------------------------------------------
Name of Grantee: Grantee





107
NSI Aspiration Award Program Illustration - FY 1998-2000



  ---------------------- -------------------- -------------------- -------------------- --------------------
  Name                   James S. Balloun     David Levy           Stewart A. Searle    Brock A. Hattox
  ---------------------- -------------------- -------------------- -------------------- --------------------
  Position               Chairman & Chief     EVP,                 SVP, Corporate       EVP, Chief
                         Executive Officer    Administration &     Development          Financial Officer
                                              Counsel
  Salary                 $ 750,000            $ 350,000            $ 225,000              $ 360,000

  Division               NSI Total            NSI Total            NSI Total            NSI Total
  Total LTI Multiple     160%                 160%                 160%                 160%
  AAI % of LTI           30%                  30%                  30%                  30%
                                     FY 98-00 Economic Profit ($000,000)
  Threshold              24.15                24.15                24.15                24.15
  Commitment             42.1                 42.1                 42.1                 42.1
  Aspiration             97.25                97.25                97.25                97.25
                                         Individual AAI Opportunity
  Threshold              $90,000              $42,000              $27,000              $43,200
  Commitment             $360,000             $168,000             $108,000             $172,800
  Aspiration             $1,800,000           $840,000             $540,000             $864,000



108
